 


114 HJ 35 IH: Making further continuing appropriations for fiscal year 2015, and for other purposes.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
114th CONGRESS
1st Session
H. J. RES. 35 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mr. Rogers of Kentucky introduced the following joint resolution; which was referred to the Committee on Appropriations
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2015, and for other purposes. 
 
 
That the Continuing Appropriations Resolution, 2015 (Public Law 113–164) is further amended by striking the date specified in section 106(3) and inserting March 19, 2015.  